TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-13-00008-CV


In re Edward Roy Newsome




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Edward Roy Newsome, an inmate in the Texas Department of Criminal Justice, has
filed a document entitled Petition to File Writ of Mandamus.  Newsome names "Dr. Uy et. al" as the
Respondent in the style of the case.  Dr. Uy appears to be a medical employee of the Bill Clements
Unit of the Texas Department of Criminal Justice.
		This Court does not have mandamus jurisdiction over the Texas Department of
Criminal Justice or personnel thereof.  By statute, this Court has the authority to issue a writ of
mandamus against "a judge of a district or county court in the court of appeals district" and other
writs as necessary to enforce our appellate jurisdiction.  See Tex. Gov't Code Ann. § 22.221 (West
2004).  Dr. Uy is not a party against whom we may issue a writ of mandamus.  Nor has Newsome
demonstrated that the exercise of our writ power is necessary to enforce our jurisdiction.  Thus, we
have no jurisdiction to grant Newsome the relief he apparently seeks.
		Accordingly, we dismiss Newsome's petition for want of jurisdiction.



						__________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Goodwin and Field
Filed:   January 18, 2013